09/14/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0363



                            No. DA 20-0363

                      IN RE THE MARRIAGE OF:

                           DIANE KRANTZ,

                        Petitioner and Appellee,

                                   and

                           KEITH KRANTZ,

                       Respondent and Appellant.


                                ORDER


      Upon consideration of Appellant’s unopposed motion for extension

of time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted a 30-day

extension of time to and including October 20, 2020, within which to

prepare, file, and serve Appellant’s opening brief on appeal.




                                                                 Electronically signed by:
                                                                    Bowen Greenwood
                                                                Clerk of the Supreme Court
                                                                    September 14 2020